OPINION — AG — **** WITNESS FEES — MILEAGE — GENERAL FUND **** UNDER THE PROVISIONS OF 28 O.S. 1968 Supp., 82 [28-82], WITNESS FEES AND MILEAGE IN MATTERS CONCERNING CRIMINAL ACTIONS, IN CASES BROUGHT BY STATE OF OKLAHOMA ON RELATION OF THE DISTRICT ATTORNEY, OR BY THE BOARD OF COUNTY COMMISSIONS ON BEHALF OF THE COUNTY, MAY NOT BE PAID FROM THE COURT FUND IN OKLAHOMA COUNTY, BUT MUST BE PAID FROM FUNDS DULY APPROPRIATED THEREFOR FROM THE COUNTY GENERAL FUND. CITE: 28 O.S. 1968 Supp., 82 [28-82] (R. D. MCDONALD) ** SEE: OPINION NO. 71-236 ** ** SEE: OPINION NO. 71-236 (1971) **